      Case 2:20-cr-00091-JCM-DJA Document 52
                                          51 Filed 10/30/20
                                                   10/29/20 Page 1 of 4



1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar Number 13644
3    LISA CARTIER-GIROUX
     Nevada Bar Number 14040
4    ALLISON REESE
     Nevada Bar Number 13977
5    Assistant United States Attorney
     501 Las Vegas Blvd. South, Suite 1100
6    Las Vegas, Nevada 89101
     Phone: (702) 388-6336
7    Email: allison.reese@usdoj.gov
     Attorneys for the United States of America
8
                                   UNITED STATES DISTRICT COURT
9                                       DISTRICT OF NEVADA

10    UNITED STATES OF AMERICA,                              Case No.: 2:20-cr-00091-JCM-DJA

11                    Plaintiff,                             STIPULATION FOR A
                                                             PROTECTIVE ORDER
12           vs.

13    JOHN MATTHEW CHAPMAN,

14                    Defendant.

15

16          The parties, by and through the undersigned, respectfully request that the Court issue an

17   order protecting from disclosure to the public, or any third party not directly related to this case,

18   any documents, recordings, or other tangible things produced by the government during

19   discovery that contain the confidential personal identifying information of individuals referenced

20   in the discovery. The parties state as follows:

21          1.      The indictment in this case issued on May 19, 2020.

22          2.      Trial is currently scheduled for August 9, 2021. The Office of the Federal Public

23   Defender was appointed to this case on May 1, 2020. Assistant Federal Public Defender

24   Christopher Frey filed his notice of appearance on May 4, 2020.


                                                       1
      Case 2:20-cr-00091-JCM-DJA Document 52
                                          51 Filed 10/30/20
                                                   10/29/20 Page 2 of 4



1           3.      Because this is a death penalty eligible offense, Chapman filed a Motion for

2    Appointed Learned Counsel on May 27, 2020, which was granted on May 29, 2020. The Court

3    appointed Theresa Duncan as Defendant’s Learned Counsel.

4           4.      The indictment in this case alleges the kidnapping and death of a female victim,

5    J.F. The discovery therefore contains extensive amount of personal identifying information of

6    the victim, J.F. as well as other potential victims and witnesses, such as names, social security

7    numbers, birthdates, addresses and telephone numbers. The release of such information to the

8    public or third parties not involved in the case could endanger the privacy of those individuals

9    and also subject them to potential misuse of their identities. This confidential personal identifying

10   information is referred to here as the “Protected Information.”

11          5.      In order to protect the privacy of the individuals referenced in the discovery, the

12   parties intend to restrict access to the following individuals: attorneys for all parties, and any

13   personnel that the attorneys for all parties consider necessary to assist in performing that

14   attorney’s duties in the prosecution or defense of this case, including investigators, paralegals,

15   retained experts, support staff, interpreters, and any other individuals specifically authorized by

16   the Court (collectively, the “Covered Individuals”).

17          6.      The Covered Individuals shall be advised of the Protective Order, and, without

18   leave of the Court, the Covered Individuals shall not:

19               a. make copies for, or allow copies of any kind to be made by any other person of the

20                  Protected Information in this case;

21               b. allow any other person to read, listen, or otherwise review the Protected

22                  Information in this case;

23   ///

24   ///


                                                      2
      Case 2:20-cr-00091-JCM-DJA Document 52
                                          51 Filed 10/30/20
                                                   10/29/20 Page 3 of 4



1                 c. use the Protected Information for any purpose other than preparing to defend

2                    against or prosecute the charges in the Indictment for any purpose or any further

3                    superseding indictment arising out of this case; or

4                 d. attach any Protected Information to any of the pleadings, briefs, or other court

5                    filings except to the extent those pleadings, briefs, or filings are filed under seal or

6                    properly compliant with LR IC 6-1.

7           7.       Defendant shall only be permitted to review the Protected Information in the

8    presence of defense counsel who shall retain exclusive possession of the Protected Information.

9    Defense counsel will ensure that any discovery item left with Defendant is fully redacted of any

10   Protected Information.

11          8.       Nothing in this stipulation is intended to restrict the parties’ use or introduction of

12   the Protected Information as evidence at trial or support in motion practice.

13          9.       The parties shall inform any person to whom disclosure may be made pursuant to

14   this order of the existence and terms of this Court’s order.

15          10.      The parties reserve the right to seek to modify the terms of this protective order at

16   a later time pursuant to Federal Rule of Criminal Procedure 16(d)(1). Should a reasonable need

17   for this protective order cease to exist, on grounds other than a Covered Individual or some other

18   person violating or circumventing its terms, the Government will move expeditiously for its

19   dissolution.

20   ///

21   ///

22   ///

23   ///

24   ///


                                                        3
      Case 2:20-cr-00091-JCM-DJA Document 52
                                          51 Filed 10/30/20
                                                   10/29/20 Page 4 of 4



1         11.   The defense hereby stipulates to this protective order.

2         DATED: October 29, 2020
                                                      Respectfully submitted,
3
                                                      NICHOLAS A. TRUTANICH
4                                                     United States Attorney

5                                                      /s/ Allison Reese

6                                                     ALLISON REESE
                                                      Assistant United States Attorney
7

8                                                     For the Defense:
9
                                                      /s/ Christopher Frey
10                                                    _____________________________
                                                      CHRISTOPHER FREY
11                                                    Assistant Federal Public Defender
                                                      Attorney for Defendant JOHN
                                                      MATTHEW CHAPMAN
12

13                                                    /s/ Theresa Duncan
                                                      ______________________________
14                                                    THERESA DUNCAN
                                                      Learned Counsel for Defendant
15                                                    JOHN MATTHEW CHAPMAN

16

17

18   IT IS SO ORDERED:
19
                                                             October 30, 2020
20   ____________________________________                    _________________
     HONORABLE DANIEL J. ALBREGTS                                  Date
     UNITED STATES MAGISTRATE JUDGE
21

22

23

24


                                                  4
